UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PAUL T. GUDANOWSKI,

-against-

JOHN DOE # 1, N.Y. STATE TROOPER, et al.,

Plaintiff,

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

nes soerere “|
Sierra ener ans scanners |
Ibo USE SDNY

BOCY MM EN x

4

 

x 1 Ye FILE |

 

20-CV-0111 (VB)

VALENTIN ORDER

Plaintiff, currently incarcerated in Collins Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants used excessive force against him. By order

dated February 27, 2020, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis.’

DISCUSSION

Plaintiff brings this action against eight John Doe state troopers from the New York State

Police Department and two police officers from East Rutherford, New Jersey. Under Valentin v.

Dinkins, a pro se litigant is entitled to assistance from the district court in identifying a

defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies sufficient

information to permit the Attorney General of the State of New York to identify the John Doe

state troopers and the New Jersey police officers who allegedly used excessive force against

Plaintiff on January 2, 2017, in Rockland County. It is therefore ordered that the Attorney

General, who is the attorney for and agent of the New York State Police, shall ascertain the

identities of the John Doe defendants whom Plaintiff seeks to sue here and the addresses where

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).

“3 /aifze
these defendants may be served,’ The Attorney General shall provide this information to Plaintiff
and the Court by May 4, 2020.

Within thirty days of receiving this information, Plaintiff must file an amended complaint
naming the John Doe defendants. The amended complaint will replace, not supplement, the
original complaint. An amended complaint form that Plaintiff should complete is attached to this
order. Once Plaintiff has filed an amended complaint, the Court will screen the amended
complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-285
forms with the addresses for the named John Doe defendants and deliver all documents
necessary to effect service to the U.S. Marshals Service.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is further instructed to mail a copy of this order and the complaint to
the Attorney General of the State of New York at: 28 Liberty Street, New York, NY 10005. An

“Amended Complaint” form is attached to this order.

SO ORDERED,
Dated: March 4, 2020
White Plains, New York J

 

VINCENT L. BRICCETTI
United States District Judge

 

* Although the two New Jersey police officers whom Plaintiff seeks to sue are not
employed by the New York State Police, the agency may be able to identify the two individuals
or provide their employer’s name and contact information.

 

 
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

CV
Write the full name of each plaintiff. (Include case number if one has been
assigned)
AMENDED
~against- COMPLAINT
(Prisoner)

 

Do you want a jury trial?

 

OYes ONo

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

Rev. 5/20/16

 

 

 
I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).

[1] Violation of my federal constitutional rights
CO Other: |
II. PLAINTIFF INFORMATION ,

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

 

Current Place of Detention

 

Institutional Address

 

County, City State Zip Code
III. PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:

LC) Pretrial detainee

O1 Civilly committed detainee

C1) Immigration detainee

CL) Convicted and sentenced prisoner
[] Other:

 

Page 2
IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State. Zip Code

Page 3
Vv. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4
 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,

if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5

 
VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
_complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law

or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

Dated Plaintiff's Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6

 

i
|
i
|
i
|
|
|
i
1
|
i
